DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               R.C., a child,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

          Nos. 4D13-341, 4D13-508, 4D13-509 and 4D13-1466

                            [February 11, 2015]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Elijah H. Williams, Judge; L.T. Case
Nos. 12004936DL00A, 12004023DL00D, 12002835DLC, 11009402DLD,
11009638DL00A and 12000152DL00B.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Monique Rolla,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   A juvenile appeals an order adjudicating him delinquent after his plea
of no contest to multiple charges. Although not requested at the plea or
disposition hearing, a subsequent order recites that appellant had
preserved the right to appeal the prior order finding him competent to
proceed in all of his cases. It does not state that the order was dispositive.
Indeed, an order finding a defendant competent to proceed is not a
dispositive order. See Fuller v. State, 748 So. 2d 292, 294 (Fla. 4th DCA
1999) (an issue is dispositive only when, regardless of the outcome of the
appeal, there will be no trial; an order determining defendant competent
has no such effect, as trial proceeds). In Burns v. State, 884 So. 2d 1010,
1012-13 (Fla. 4th DCA 2004), we explained that a competency issue
relates to the voluntary and intelligent nature of a plea, which is among
the limited issues which may be appealed from a plea, but not without
moving to withdraw the plea first. We have applied this preservation rule
to juvenile proceedings in P.R.T. v. State, 920 So. 2d 708, 709 (Fla. 4th
DCA 2006) citing State v. T.G., 800 So. 2d 204, 210 (Fla. 2001) (“[J]uveniles
pleading guilty . . . may directly appeal an involuntary plea only if it is
preserved by a motion to withdraw plea in the trial court.”). As appellant
failed to file a motion to withdraw his plea, he has not preserved the issue
for review.

   Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2